Citation Nr: 0941067	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-34 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a substantive appeal was timely filed to a May 2006 
decision that found that an overpayment in the amount of 
$6,643.89 was properly created and denied a waiver of that 
overpayment.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, the Board notified the Veteran that VA would 
be considering for the first time whether a substantive 
appeal was timely filed to the May 2006 decision.  In 
September 2009, the Veteran requested a video hearing in 
connection with this issue.  Accordingly, a remand to 
schedule the requested hearing is required.  See 38 C.F.R. 
§ 20.703 (2009).

To ensure compliance with due process requirements, this 
appeal is therefore REMANDED for the following action:

The RO/AMC should schedule the Veteran 
for a video hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

